

EXHIBIT 10(d)




PROGRESS ENERGY, INC.
MANAGEMENT CHANGE-IN-CONTROL PLAN


(Amended and Restated Effective July 13, 2011)


 
1.0
PURPOSE OF PLAN



 
1.1
Purpose.  The purpose of the Progress Energy, Inc. Management Change-in-Control
Plan (the “Plan”) is to attract and retain certain highly qualified individuals
as management employees of Progress Energy, Inc. and its subsidiaries, and to
provide a benefit to such management employees if their employment is terminated
in connection with a Change in Control (as defined below).  This Plan is
intended to qualify as a “top-hat” plan under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in that it is intended to be an
“employee pension benefit plan” (as such term is defined under Section 3(2) of
ERISA) which is unfunded and provides benefits only to a select group of
management or highly compensated employees of the Company or any
Subsidiary.  The Plan amends and restates the Plan as restated effective July
10, 2002, January 1, 2005, January 1, 2007, and January 1, 2008. The Carolina
Power & Light Company Management Change-in-Control Plan was originally adopted
effective January 1, 1998.



 
2.0
DEFINITIONS



The following terms shall have the following meanings unless the context
indicates otherwise:


 
2.1
“Beneficiary” shall mean a beneficiary designated in writing by a Participant to
receive any payments to be made under the Plan to such Participant, and if no
beneficiary is designated by the Participant, then the Participant’s estate
shall be deemed to be the Participant’s designated beneficiary.



 
2.2
“Board” shall mean the Board of Directors of the Company.



 
2.3
“Cash Payment” shall mean a payment in cash by the Company or any Subsidiary to
a Participant in accordance with Section 6.1 below.



 
2.4
“Cause” shall mean:



 
(a)
embezzlement or theft from the Company or any Subsidiary, or other acts of
dishonesty, disloyalty or otherwise injurious to the Company or any Subsidiary;



 
(b)
disclosing without authorization proprietary or confidential information of the
Company or any Subsidiary;



 
(c)
committing any act of negligence or malfeasance causing injury to the Company or
any Subsidiary;



 
(d)
conviction of a crime amounting to a felony under the laws of the United States
or any of the several states;

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           any violation of the Company’s Code of Ethics; or


(f)           unacceptable job performance which has been substantiated in
accordance with thenormal practices and procedures of the Company or any
Subsidiary.


 
2.5
“Change-in-Control” shall be deemed to have occurred on the earliest of the
following dates:



 
(a)
the date any person or group of persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934), excluding employee benefit plans
of the Company, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Act of 1934) of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (excluding
the acquisition of securities of the Company by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by the Company); or



 
(b)
the date of consummation of a tender offer for the ownership of more than fifty
percent (50%) of the Company’s then outstanding voting securities; or



 
(c)
the date of consummation of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or



 
(d)
the date, when as a result of a tender offer or exchange offer for the purchase
of securities of the Company (other than such an offer by the Company for its
own securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or

 
 
(e)
the date the shareholders of the Company approve a plan of complete liquidation
or winding-up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or





 
(f)
the date of any event which the Board determines should constitute a
Change-in-Control.

 
A Change-in-Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Committee that one
of the events set forth in this Section 2.5 has occurred.  Any determination
that an event described in this Section 2.5 has occurred shall, if made in good
faith on the basis of information available at that time, be conclusive and
binding on the Committee, the Company, the Participants and their Beneficiaries
for all purposes of the Plan.
 
 
2

--------------------------------------------------------------------------------

 

 
 
2.6
“Change-in-Control Benefits” shall mean the benefits described under Section 6
below provided to Terminated Participants.  Except as otherwise provided herein,
a Terminated Participant who is terminated in anticipation of a
Change-in-Control as described in Section 5.1 shall be entitled to receive the
Change-in-Control Benefits as of the Termination Date notwithstanding the fact
that the anticipated Change-in-Control does not occur.

 
 
2.7
“Change-in-Control Date” shall mean the date that a Change-in-Control first
occurs.

 
 
2.8
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



 
2.9
“Committee” shall mean (i) the Board or (ii) a committee or subcommittee of the
Board appointed by the Board from among its members.  The Committee shall be the
Board’s Committee on Organization and Compensation until a different Committee
is appointed.  On a Change-in-Control Date, and during the 36-month period
following such Change-in-Control Date, the Committee shall be comprised of such
persons as appointed by the Board prior to the Change-in-Control Date, with any
additions or changes to the Committee following such Change-in-Control Date,
with any additions or changes to the Committee following such Change-in-Control
Date to be made and or approved by all Committee members then in office.



 
Effective as of the Effective Time as such term is defined in the Agreement and
Plan of Merger by and among Duke Energy Corporation, Diamond Acquisition
Corporation and the Company dated as of January 8, 2011, “Committee” shall mean
(i) the Board or (ii) a committee or subcommittee of the Board appointed by the
Board from among its members.  The Committee shall be the Board’s Committee on
Organization and Compensation until a different Committee is appointed.



 
2.10
“Company” shall mean Progress Energy, Inc., a North Carolina corporation,
including any successor entity or any successor to the assets of the Company
that has assumed the Plan.



 
2.11
“Continuing Directors” shall mean the members of the Board as of the Effective
Date; provided, however, that any person becoming a director subsequent to such
date whose election or nomination for election was supported by seventy-five
percent (75%) or more of the directors who then comprised Continuing Directors
shall be considered to be a Continuing Director.



 
2.12
“Effective Date” of the Plan, as amended and restated herein, shall mean January
1, 2008.



 
2.13
“Good Reason” shall mean the occurrence of any of the following:



 
(a)
a reduction in the Participant’s base salary without the Participant’s prior
written consent (other than any reduction applicable to management employees
generally);



 
(b)
a material adverse change in the Participant’s position, duties or
responsibilities with respect to his or her employment with the Company and/or
any Subsidiary without the Participant’s prior written consent;



 
(c)
a material reduction in the Participant’s total incentive compensation
opportunity under the Company’s Management Incentive Compensation Plan, the 1997
Equity Incentive Plan, the 2002 Equity Incentive Plan, the 2007 Equity Incentive
Plan, the

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Performance Share Sub-Plans, or any other incentive compensation plan (based on
the total incentive compensation opportunity previously granted to such
Participant during the 12-month period preceding a Change-in-Control Date)
without the Participant’s prior written consent;

 
 
(d)
an actual change in the Participant’s principal work location by more than 50
miles and more than 50 miles from the Participant’s principal place of abode as
of the date of such change in job location without the Participant’s prior
written consent;



 
(e)
the failure of the Company to obtain the assumption of its obligation under the
Plan by any successor to all or substantially all of the assets of the Company
within 30 days after a merger, consolidation, sale or similar transaction
constituting a Change-in-Control; or



 
(f)
a material breach by the Company of any term or provision of the Plan without
the Participant’s prior written consent.



 
Effective January 8, 2011, notwithstanding the preceding provisions of this
Section 2.13, with respect to “Post-Agreement Awards” (as defined below), the
term “Good Reason” shall be defined as follows:



 
“Good reason” shall mean (i) a material reduction in the Participant’s annual
base salary as in effect immediately before the Effective Time as defined in the
Agreement and Plan of Merger between the Company and Duke Energy Corporation
(exclusive of any across the board reduction similarly affecting all or
substantially all similarly situated employees determined without regard to
whether or not an otherwise similarly situated employee’s employment was with
the Company prior to the Effective Time) or (ii) a material reduction in the
Participant’s target annual bonus as in effect immediately prior to the
Effective Time (exclusive of any across the board reduction similarly affecting
all or substantially all similarly situated employees determined without regard
to whether or not an otherwise similarly situated employee’s employment was with
the Company prior to the Effective Time).



 
The term “Post-Agreement Award” means any equity award, including but not
limited to options, restricted stock, restricted stock units and performance
shares granted by the Company on or after January 8, 2011, other than any such
awards granted to a Participant who has signed an agreement, with the Company or
another entity, waiving the Participant’s right to assert certain grounds for a
resignation with Good Reason (as defined in clauses (a) through (f) above).



 
2.14
“Gross-Up Payment” shall mean a payment described in Section 11 below.



 
2.15
“Management Employee” shall mean a regular full-time employee of the Company or
any Subsidiary with managerial duties and responsibilities.



 
2.16
“Participant” shall mean any Management Employee who has been designated to
participate in the Plan under Section 3 below.

 
 
2.17
"Plan” shall mean the Progress Energy, Inc. Management Change-in-Control Plan.

 
 
2.18
“Retirement” shall mean the termination of employment of a Participant after
having

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
attained the age of 65 with five or more years of service, or the age of 55 with
15 or more years of service, or after having completed 35 or more years of
service regardless of age.

 
 
2.19
“Section 409A” shall mean Section 409A of the Code, or any successor section
under the Code, as amended and as interpreted by final or proposed regulations
promulgated thereunder from time to time and by related guidance.



 
2.20
“Separation from Service” shall mean the death, Retirement or other termination
of employment with the Company as defined for purposes of Section 409A.



 
2.21
“Specified Employee” shall mean a “key employee,” as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof or the 50-employee limit on
the number of officers treated as key employees.



 
2.22
“Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than fifty percent (50%) of the voting stock (meaning the
capital stock of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation) or any other business entity in which the Company directly or
indirectly has an ownership interest of more than 50 percent.



 
2.23
“Terminated Participant” shall mean a Participant whose employment is terminated
as described in Section 5 below; provided, however, that a Participant who is
reemployed by the Company or any Subsidiary without an intervening break in
service shall not be a Terminated Participant for purposes of this Plan.



 
2.24
“Termination Date” shall mean the date a Terminated Participant’s employment
with the Company and/or a Subsidiary is terminated as described in Section 5
below.



 
2.25
“Trigger Trust” shall mean a trust as described in Section 8 below.



 
3.0
ELIGIBILITY AND PARTICIPATION



3.1           Eligibility. An individual shall be eligible to participate in the
Plan who is a Management Employee in one of the following positions:


 
(a)
Tier I -
Chief Executive Officer, Chief Operating Officer, President and Executive Vice
Presidents who are members of the Senior Management Committee of the Company.



 
(b)
Tier II -
Senior Vice Presidents who are members of the Senior Management Committee of the
Company.



 
(c)
Tier III -
Vice Presidents, Department Heads and other selected Management Employees of the
Company or any Subsidiary.



 
3.2
Participation. The Committee shall designate each eligible Management Employee
who is a Participant in the Plan.  The Committee may, in its sole discretion,
terminate the participation of a Participant at any time prior to the date that
substantive negotiations occur in connection with a potential Change-in-Control.



 
4.0
ADMINISTRATION



 
5

--------------------------------------------------------------------------------

 
 
 
4.1
Responsibility.  The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.



 
4.2
Authority of the Committee.  The Committee shall have the maximum discretionary
authority permitted by law that may be necessary to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:



 
(a)
to determine eligibility for participation in the Plan;



(b)           to designate Participants;


 
(c)
to determine and establish the formula to be used in calculating a Participant’s
Change-in-Control Benefits;



 
(d)
to correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;



 
(e)
to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;



 
(f)
to make rules for carrying out and administering the Plan and make changes in
such rules as it from time to time deems proper;



 
(g)
to the extent permitted under the Plan, grant waivers of Plan terms, conditions,
restrictions, and limitations;



 
(h)
to make reasonable determinations as to a Participant’s eligibility for benefits
under the Plan, including determinations as to Cause and Good Reason; and



 
(i)
to take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.



 
4.3
Action by the Committee.  The Committee may act only by a majority of its
members.  Any determination of the Committee may be made, without a meeting, by
a writing or writings signed by all of the members of the Committee.  In
addition, the Committee may authorize any one or more of its members to execute
and deliver documents on behalf of the Committee.



 
4.4
Delegation of Authority.  The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing.  In
addition, the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan.  The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or
agent.  Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the Subsidiary whose
employees have benefited from the Plan, as determined by the Committee.

 
 
6

--------------------------------------------------------------------------------

 

 
 
4.5
Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive to the
maximum extent permitted by law on all Participants and their heirs, successors,
and legal representatives.



 
4.6
Information.  The Company shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Plan.  Such information may include, but
shall not be limited to, the full names of all Participants, their earnings and
their dates of birth, employment, retirement or death.  Such information shall
be conclusive for all purposes of the Plan, and the Committee shall be entitled
to rely thereon without any investigation thereof.



 
4.7
Self-Interest. No member of the Committee may act, vote or otherwise influence a
decision of the Committee specifically relating to his or her benefits, if any,
under the Plan.



 
5.0
TERMINATION OF EMPLOYMENT



 
5.1
Termination of Employment. If the Company or a Subsidiary employing a
Participant terminates such Participant’s employment without Cause, or if a
Participant terminates his or her employment with the Company or a Subsidiary
for Good Reason, and in either case such termination of employment is a
Separation from Service that is not due to the death or Retirement of the
Participant, and such termination of employment occurs during the 24-month
period following the Change-in-Control Date, or occurs prior to the
Change-in-Control Date but after substantive negotiations leading to the
Change-in-Control and can be demonstrated to have occurred at the request or
initiation of parties to the Change-in-Control (such date of termination of
employment shall be referred to herein as the “Termination Date”), the
Terminated Participant shall be entitled to receive the Change-in-Control
Benefits in accordance with Section 6 below.



 
6.0
CHANGE-IN-CONTROL BENEFITS



 
6.1
Cash Payment.  Within ten days following the Termination Date, the Company shall
pay to the Terminated Participant, in a lump sum, an amount in cash as
determined under a formula established by the Committee (such formula to be
established by the Committee, in its sole discretion, on the date the Committee
designates such individual as a Participant in accordance with Section 3.2
above); provided, however, that such Cash Payment shall not exceed in the
aggregate an amount equal to the sum of:



 
(a)
The Applicable Percentage of the Terminated Participant’s annual base salary in
effect on the Termination Date; plus

 
 
(b)
The Applicable Percentage of the greater of (i) the average of the Terminated
Participant’s annual incentive bonus paid to the Terminated Participant under
the Company’s Management Incentive Compensation Plan or otherwise with respect
to the three completed calendar years immediately preceding the year in which
the Termination Date occurs; provided, however, that if the Terminated
Participant was not eligible to receive an annual incentive bonus with respect
to each of the three calendar years immediately preceding the year in which the
Termination Date occurs, the average shall be determined for that period of
calendar years, if any, for which the Terminated Participant was eligible to
receive an annual incentive bonus,


 
 
7

--------------------------------------------------------------------------------

 
 
 
 
or (ii) the Terminated Participant’s target annual incentive bonus for the year
in which the Termination Date occurs.

 
           For this purpose, the “Applicable Percentage” shall be determined as
follows:



 
Participant
   
Applicable Percentage
   
Tier I
   
300%
   
Tier II
   
200%
   
Tier III
   
150%
 



 
6.2
Annual Cash Incentive Compensation Plans. The Terminated Participant shall be
entitled to receive an amount equal to his or her compensation under the annual
cash incentive compensation plan covering the Terminated Participant based on
100 percent (100%) of his or her target bonus under such plan, which shall be
paid during the 10-day period following the Termination Date.



 
6.3
Long Term Compensation Plan.  The Terminated Participant shall be entitled to
receive any awards which have been earned prior to the Termination Date under
the Company’s Amended and Restated Long Term Compensation Plan, which shall be
paid during the 10-day period following the Termination Date.



 
6.4
Restricted Stock Agreements. The Terminated Participant shall become vested as
of the Termination Date in any restricted share awards which have been granted
to him or her under the Company’s 1997 Equity Incentive Plan, the 2002 Equity
Incentive Plan or any successor plans, and such shares shall be delivered to him
or her without restriction during the 10-day period following the Termination
Date.



 
6.5
Performance Share Sub-Plans.  The Terminated Participant shall become vested as
of the Termination Date in any awards which have been granted to such
Participant under the Company’s Performance Share Sub-Plans.  The Terminated
Participant shall be entitled to payment of any awards which have been granted
to him or her under such plans prior to the Termination Date within 60-90 days
following the Termination Date.



 
6.6
Stock Option Agreements.  Except to the extent that greater rights are provided
to the Terminated Participant under the terms of a Stock Option Agreement
between the Terminated Participant and the Company, the Terminated Participant
shall have the following rights under any Stock Option Agreement following the
Termination Date:



 
(a)
Option Assumed by Successor.  If the Stock Option Agreement has been assumed by
the successor to the Company on or before the Change-in-Control Date, any
options not previously forfeited shall vest in accordance with the terms of the
Stock Option Agreement and any vested options may be exercised by the Terminated
Participant during the remaining term of such options notwithstanding the
termination of employment by the Terminated Participant.



 
(b)
Option Not Assumed by Successor.  If the Stock Option Agreement has not been
assumed by the successor on or before the Change-in-Control Date, any
outstanding options shall be fully vested as of the Change-in-Control Date and,
in lieu of exercise, the value of such options shall be paid to the Terminated
Participant in an amount equal to the excess, if any, of the aggregate fair
market 



 
8

--------------------------------------------------------------------------------

 
 
 
 
value as of the Change-in-Control Date of the shares subject to such options
over the aggregate exercise price for such shares.  Such payment shall be made
during the 10-day period following the later of (i) the Termination Date, or
(ii) the Change-in-Control Date.  Notwithstanding the foregoing, if the
Terminated Participant was terminated in anticipation of a Change-in-Control as
described in Section 5.1 and the anticipated Change-in-Control does not occur,
this Section 6.6(b) shall not apply and the terms of the Stock Option Agreement
shall control.

 
For purposes of this Section 6.6, the successor shall be deemed to have
“assumed” a Stock Option Agreement if the excess of the aggregate fair market
value of the shares subject to the options over the aggregate exercise price
immediately after the assumption is no less than the excess of the aggregate
fair market value of the shares subject to the options over the aggregate
exercise price immediately prior to the assumption.


 
6.7
Other Company Incentive Compensation Plans.  The Terminated Participant shall
become vested as of the Termination Date in any awards which have been granted
to such Participant under any Company incentive compensation plan, program or
agreements (other than those plans or agreements specified in Sections 6.2, 6.3,
6.4, 6.5 and 6.6 above) prior to the Termination Date.  A Terminated Participant
shall be entitled to (i) payment of any cash awards and (ii) delivery of any
unrestricted shares (if such award is in the form of restricted stock), which
have been granted to him or her under such plan(s) prior to the Termination Date
during the 10-day period following the Termination Date.



 
6.8
Payment of Change-in-Control Benefits to Beneficiaries. In the event of the
Participant’s death, all Change-in-Control Benefits that would have been paid to
the Participant under this Section 6 but for his or her death shall be paid to
the Participant’s Beneficiary.



 
7.0
PARTICIPATION IN NONQUALIFIED PENSION AND WELFARE BENEFIT PLANS



 
7.1
Nonqualified Deferred Compensation Plans; Restoration Retirement Plan. The
Terminated  Participant shall be entitled to payment of his or her benefit in
any nonqualified deferred compensation or restoration pension plan of the
Company (including, but not limited to, the Management Deferred Compensation
Plan, the Deferred Compensation Plan for Key Management Employees and the
Restoration Retirement Plan) in accordance with the terms of such plan.



 
7.2
Supplemental Senior Executive Retirement Plan.   A Terminated Participant who is
a member of the Senior Management Committee and would otherwise be eligible to
participate in the Company’s Supplemental Senior Executive Retirement Plan but
for the applicable service requirements shall (i) be deemed to have a minimum of
three years of service on the Senior Management Committee and as a Senior Vice
President or more senior officer and (ii) receive a grant of additional service
so that such Terminated Participant has a minimum of ten years of service with
the Company for benefit purposes.  Such a terminated Participant shall be
entitled to payment of his or her benefit under the Supplemental Senior
Executive Retirement Plan in accordance with the terms of such plan upon
reaching the earliest age for receipt of benefits (including any additional
credited service described in the previous sentence).







 
7.3
Split-Dollar Life Insurance Policies.  Following the Termination Date, the
Terminated Participant shall be entitled to payment by the Company of all
premiums due under any

 
 
9

--------------------------------------------------------------------------------

 


 
 
split-dollar life insurance arrangement of the Company (including, but not
limited to, the Split Dollar Life Insurance Plan, the Executive Estate
Conservation Plan and the Executive Permanent Life Insurance Plan) for any life
insurance policy under which the Terminated Participant is the insured that come
due during the Applicable Period following the Termination Date.

 
 
7.4
Employee Welfare Benefits.  The Company or the applicable Subsidiary shall pay
the total cost for the Terminated Participant to continue coverage after the
Termination Date in the medical, dental, vision, and life insurance plans of the
Company or the applicable Subsidiary in which he or she was participating on the
Termination Date until the earlier of:



 
(a)
the end of the Applicable Period following the Termination Date;



 
(b)
the date, or dates, he or she receives comparable coverage and benefits under
the plans, programs and/or arrangements of a subsequent employer (such coverage
and benefits to be determined on a coverage-by-coverage or benefit-by-benefit
basis); or



(c)            the Retirement of the Terminated Participant.


Notwithstanding the foregoing, however, the termination of the Participant shall
constitute a qualifying event with respect to the right of the Terminated
Participant and any covered dependents to continue group medical, dental and
vision coverage in accordance with COBRA, and the continuation period for
purposes of COBRA shall run concurrently with the Applicable Period.


 
7.5
Applicable Period.  For purposes of Section 7.3 and 7.4, the Applicable Period
shall be determined as follows:




 
Participant
   
Applicable Period
   
Tier I
   
36 Months
   
Tier II
   
24 Months
   
Tier III
   
18 Months
 



 
8.0
TRIGGER TRUST



 
8.1
Establishment of Trigger Trust.  Except as provided in the following sentence,
the Board may, in its sole discretion, establish or cause to be established a
Trigger Trust as described in Section 8.2 below, the purpose of which is to
provide a fund for the payment of some or all of the Change-in-Control Benefits
and other benefits provided under Sections 6 and 7 above to Terminated
Participants following a Change-in-Control Date, and such other benefits as may
be determined by the Board from time to time.  Notwithstanding the preceding
sentence, the Board shall not establish or cause to be established a Trigger
Trust in connection with the transactions described in the Agreement and Plan of
Merger by and among Duke Energy Corporation, Diamond Acquisition Corporation and
the Company dated as of January 8, 2011.



 
8.2
Trigger Trust Requirements.  The Trigger Trust shall be a trust:



 
(a)
of which the Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code;

 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
under which all Participants as of the Change-in-Control Date are beneficiaries;



 
(c)
the assets of which shall be subject to the claims of the Company’s general
creditors in accordance with Internal Revenue Service Revenue Procedure 92-64;
and



 
(d)
none of the assets of which shall be includable in the income of Participants
solely as a result of Section 409A of the Code.



 
9.0
CLAIMS



 
9.1
Claims Procedure. If any Participant or Beneficiary, or their legal
representative, has a claim for benefits which is not being paid, such claimant
may file a written claim with the Committee setting forth the amount and nature
of the claim, supporting facts, and the claimant’s address.  Written notice of
the disposition of a claim by the Committee shall be furnished to the claimant
within 90 days after the claim is filed.  In the event of special circumstances,
the Committee may extend the period for determination for up to an additional 90
days, in which case it shall so advise the claimant.  If the claim is denied,
the reasons for the denial shall be specifically set forth in writing, the
pertinent provisions of the Plan will be cited, including an explanation of the
Plan’s claim review procedure, and, if the claim is perfectible, an explanation
as to how the claimant can perfect the claim shall be provided.



 
9.2
Claims Review Procedure.  If a claimant whose claim has been denied wishes
further consideration of his or her claim, he or she may request the Committee
to review his or her claim in a written statement of the claimant’s position
filed with the Committee no later than 60 days after receipt of the written
notification provided for in Section 9.1 above.  The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next 60 days.  Due to special circumstances, the
Committee may extend the period for determination for up to an additional 60
days.

 
 
9.3
Reimbursement of Expenses.  If there is any dispute between the Company and a
Participant with respect to a claim under the Plan, the Company shall reimburse
such Participant all reasonable fees, costs and expenses incurred by such
Participant with respect to such disputed claim; provided, however, that (i)
such Participant is the prevailing party with respect to such disputed claim or
(ii) the disputed claim is settled.



 
10.0
TAXES

 
 
10.1
Withholding Taxes.  The Company shall be entitled to withhold from any and all
payments made to a Participant under the Plan all federal, state, local and/or
other taxes or imposts which the Company determines are required to be so
withheld  from such payments or by reason of any other payments made to or on
behalf of the Participant or for his or her benefit hereunder.



 
10.2
No Guarantee of Tax Consequences.  No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state. and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Plan, or paid to or

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
for the benefit of a Participant under the Plan, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.

 
 
11.0
ADDITIONAL PAYMENTS



 
11.1
Gross-Up Payment.  In the event that any payment or benefit received or to be
received by any Participant pursuant to the terms of the Plan other than the
Gross-Up Payment described in this Section 11.1 (the “Plan Payments”) or of any
other plan, arrangement or agreement of the Company or any Subsidiary (“Other
Payments” and, together with the Plan Payments, the “Payments”) would be subject
to the excise tax (the “Excise Tax”) imposed by Section 4999 of the Code as
determined as provided below, the Company shall pay to such Participant, at the
time specified in Section 11.3 below, an additional amount (the “Gross-Up
Payment”) such that the net amount of such Gross-Up Payment retained by such
Participant, after deduction of the Excise Tax on the Gross-Up Payment and any
federal, state and local income tax on the Gross-Up Payment, and any interest,
penalties or additions to tax payable by such Participant with respect to the
Gross-Up Payment, shall be equal to the total present value (using the
applicable federal rate (as defined in Section 1274(d) of the Code in such
calculation) of the amount of the Excise Tax on the Payments at the time such
Payments are to be made.  Notwithstanding the foregoing provisions of this
Section 11.1, if it shall be determined that a Participant in Tier II or Tier
III is entitled to a Gross-Up Payment, but that the Payments would not be
subject to the Excise Tax if the Payments were reduced by an amount that does
not exceed ten percent (10%) of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the Plan
Payments shall be reduced (but not below zero) to the maximum amount that could
be paid to the Participant without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to the Participant.  The
reduction of the Plan Payments hereunder, if applicable, shall be made by
reducing first the Cash Payment under Section 6.1, unless an alternative method
of reduction is elected by the Participant and agreed to by the Committee.  For
purposes of reducing the Payments to the Safe Harbor Cap, only Plan Payments
(and no other Payments) shall be reduced.  If the reduction of the Plan Payments
would not result in a reduction of the Payments to the Safe Harbor Cap, no
amounts payable under this Plan shall be reduced pursuant to this provision.



 
11.2
Determination.  For purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amounts of such Excise Tax:



 
(a)
the total amount of the Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, except to the extent that, in the opinion of
independent

 
counsel selected by the Company and reasonably acceptable to such Participant
(“Independent Counsel”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax;



 
(b)
the amount of the Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (i) the total amount of the Payments or (ii) the
amount of “excess parachute payments” within the meaning of Section 280G(b)(1)
of the Code (after applying Section 11.2(a) above); and



 
(c)
the value of any noncash benefits or any deferred payment or benefit shall be

 
 
12

--------------------------------------------------------------------------------

 
 
 
 
determined by Independent Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.


For purposes of determining the amount of the Gross-Up Payment, such Participant
shall be deemed to pay federal income taxes at the highest marginal rates of
federal income taxation applicable to the individuals in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of such Participant’s residence in the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account any limitations applicable to individuals subject to
federal income tax at the highest marginal rates.


 
11.3
Date of Payment of Gross-Up Payments.  The Gross-Up Payments provided for in
Section 11.1 above shall be paid upon the earlier of (i) the payment to such
Participant of any Payment or (ii) the imposition upon such Participant or
payment by such Participant of any Excise Tax.



 
11.4
Adjustment.  If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding or the opinion of Independent Counsel
that the Excise Tax is less than the amount taken into account under Section
11.1 above, such Participant shall repay to the Company within 30 days of such
Participant’s receipt of notice of such final determination or opinion the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state and
local income tax imposed on the Gross-Up Payment being repaid by such
Participant if such repayment results in a reduction in Excise Tax or a federal,
state and local income tax deduction) plus any interest received by such
Participant on the amount of such repayment.



 
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the opinion of independent Counsel that the Excise
Tax exceeds the amount taken into account hereunder (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within 30 days of the Company’s receipt of notice of such
final determination or opinion.



 
11.5
Further Interpretation of Section 280G or 4999 of the Code.  In the event of any
change in, or further interpretation of, Section 280G or 4999 of the Code and
the regulations promulgated thereunder, such Participant shall be entitled, by
written notice to the Company, to request an opinion of Independent Counsel
regarding the application of such change to any of the foregoing, and the
Company shall use its best efforts to cause such opinion to be rendered as
promptly as practicable.  All fees and expenses of Independent Counsel incurred
in connection with this agreement shall be borne by the Company.



 
12.0
TERM OF PLAN; AMENDMENT AND TERMINATION



 
12.1
Term of Plan, Amendment, Termination. The Plan shall be effective as of the
Effective Date and shall remain in effect until the Board terminates the Plan.
The Plan may be terminated, suspended or amended by the Board at any time with
or without prior notice prior to a Change-in-Control; provided, however, that
the Plan shall not be terminated, suspended or amended on a Change-in-Control
Date or during the 3-year period following such Change-in-Control Date, and if
the Plan is terminated, suspended or amended

 
 
13

--------------------------------------------------------------------------------

 
 
 
 
thereafter, such action shall not adversely affect the benefits of any
Terminated Participant.

 
 
13.0
COMPLIANCE WITH SECTION 409A



 
13.1
General.  The Plan and the amounts payable and other benefits provided under the
Plan are intended to comply with, or otherwise be exempt from, Section 409A,
after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12).  The Plan shall be administered, interpreted and
construed in a manner consistent with Section 409A.  If any provision of the
Plan is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Committee and without requiring a Participant’s consent, in
such manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A; provided, however, that
in exercising its discretion under this Section 13.1, the Committee shall modify
the Plan or any amount payable or other benefits provided under the Plan, in the
least restrictive manner necessary.  If the Plan or any amount payable or other
benefit provided under the Plan shall be deemed not to comply with Section 409A
or any related regulations or other guidance, then neither the Company, a
Subsidiary, the Committee or any of their designees or agents shall be liable to
any Participant or other person for actions, decisions or determinations made in
good faith.



 
Separation from Service; Specified Employees.  If a payment or benefit
obligation under the Plan arises on account of a Participant’s termination of
employment and such payment or benefit obligation constitutes “deferred
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12), it shall be payable only after the Participant’s
Separation from Service; provided, however, that if the Participant is a
Specified Employee, any payment that is scheduled to be paid within six months
after such Separation from Service shall accrue without interest and shall be
paid on the date that is six months after such Separation from Service or, in
the case of a payment or benefit payable in installments, on the first day of
the seventh month beginning after the date of the Participant’s Separation from
Service or, if earlier, within fifteen days after the Participant’s death (and
the payment on the first day of the seventh month beginning after the date of
the Participant’s Separation from Service shall include any installments that
would have been paid during such period after the Separation from Service if the
Participant was not a Specified Employee).



 
Reimbursement Benefits.  With respect to any reimbursement of expenses of, or
any provision of in-kind benefits to, a Participant as provided in the Plan,
such reimbursement of expenses or provision of in-kind benefits shall be subject
to the following limitations:  (i) the expenses eligible for reimbursement or
the amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in the Plan and in no event later than the end of the year in which such expense
was incurred and (iii) the right to reimbursement or in-kind benefit shall not
be subject to liquidation or exchange for another benefit.



 
13.2
Specific Terms Applicable to Change-in-Control Benefits Subject to Section
409A.  Without limiting the effect of Section 13.1 above, and notwithstanding
any other provision in the Plan to the contrary, the following provisions shall,
to the extent required under 

 
 
14

--------------------------------------------------------------------------------

 
 
 
 
Section 409A, related regulations or other guidance, apply with respect to
Change-in-Control Benefits deemed to involve the deferral of compensation under
Section 409A:

 
 
(a)
Distributions:  Distributions may be made with respect to Change-in-Control
Benefits subject to Section 409A not earlier than upon the occurrence of one or
more of the following events: (A) Separation from Service; (B) disability; (C)
death; (D) a specified time or pursuant to a fixed schedule; (E) a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined in Section 2.5.2;
or (F) the occurrence of an unforeseeable emergency.  Each of the preceding
distribution events shall be defined and interpreted in accordance with Section
409A and related regulations or other guidance.

 
 
(b)
Specified Employees:  With respect to Participants who are Specified Employees,
a distribution of deferred compensation due to Separation from Service may not
be made before the date that is six months after the Termination Date (or, if
earlier, the date of death of the Participant), except as may be otherwise
permitted pursuant to Section 409A.  To the extent that a Participant is subject
to this section and a distribution is to be paid in installments, through an
annuity, or in some other manner where payment will be periodic, the Participant
shall be paid, during the seventh month following the Termination Date, the
aggregate amount of payments he or she would have received but for the
application of this section; all remaining payments shall be made in their
ordinary course.

 
 
(c)
No Acceleration:  Unless permissible under Section 409A, related regulations or
other guidance, the acceleration of the time or schedule for the payment of any
Change-in-Control Benefit under the Plan is prohibited.



 
14.0
MISCELLANEOUS



 
14.1
Offset. The Change-in-Control Benefits shall be reduced by any payment or
benefit made or provided by the Company or any Subsidiary to the Participant
pursuant to (i) any severance plan, program, policy or arrangement of the
Company or any subsidiary of the Company not otherwise referred to in the Plan,
(ii) any employment agreement between the Company or any Subsidiary and the
Participant, and (iii) any federal, state or local statute, rule, regulation or
ordinance.



 
14.2
No Right, Title, or Interest in Company Assets.  Participants shall have no
right, title, or interest whatsoever in or to any assets of the Company or any
investments which the Company may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, Beneficiary,
legal representative or any other person.  To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.  Subject to Section 8 above, all payments to be made hereunder shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts except as expressly set forth in the Plan.



 
14.3
No Right to Continued Employment.  The Participant’s rights, if any, to continue
to serve the Company or any Subsidiary as an employee shall not be enlarged or
otherwise affected

 
 
15

--------------------------------------------------------------------------------

 
 
 
 
by his or her designation as a Participant under the Plan, and the Company or
the applicable Subsidiary reserves the right to terminate the employment of any
employee at any time.  The adoption of the Plan shall not be deemed to give any
employee, or any other individual any right to be selected as a Participant or
to continued employment with the Company or any Subsidiary.

 
 
14.4
Other Rights.  The Plan shall not affect or impair the rights or obligations of
the Company, any Subsidiary or a Participant under any other written plan,
contract, arrangement, or pension, profit sharing or other compensation plan.



 
14.5
Governing Law.  The Plan shall be governed by and construed in accordance with
the laws of the State of North Carolina without reference to principles of
conflict of laws, except as superseded by applicable federal law.



 
14.6
Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.



 
14.7
Incapacity.  If the Committee determines that a Participant or a Beneficiary is
unable to care for his or her affairs because of illness or accident or because
he or she is a minor, any benefit due the Participant or Beneficiary may be paid
to the Participant’s spouse or to any other person deemed by the Committee to
have incurred expense for such Participant (including a duly appointed guardian,
committee or other legal representative), and any such payment shall be a
complete discharge of the Company’s obligation hereunder.



 
14.8
Transferability of Rights.  The Company shall have the unrestricted right to
transfer its obligations under the Plan with respect to one or more Participants
to any person, including, but not limited to, any purchaser of all or any part
of the Company’s business.  No Participant or Beneficiary shall have any right
to commute, encumber, transfer or otherwise dispose of or alienate any present
or future right or expectancy which the Participant or Beneficiary may have at
any time to receive payments of benefits hereunder, which benefits and the right
thereto are expressly declared to be non-assignable and nontransferable, except
to the extent required by law.  Any attempt to transfer or assign a benefit, or
any rights granted hereunder, by a Participant or the spouse of a Participant
shall, in the sole discretion of the Committee (after consideration of such
facts as it deems pertinent), be grounds for terminating any rights of the
Participant or Beneficiary to any portion of the Plan benefits not previously
paid.



 
IN WITNESS WHEREOF, this instrument has been executed this 31st day of October,
2011.



 
 
By:
PROGRESS ENERGY, INC.
 
/s/ William D. Johnson
William D. Johnson
Chairman, President
and Chief Executive Officer
 






 
16

--------------------------------------------------------------------------------

 
